 Case 1:19-cv-01262-RGA Document 34 Filed 02/05/20 Page 1 of 2 PageID #: 298



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C. ,                           )
                                                )
                        Plaintiff,              )
        V.                                      )
                                                )   C.A. No. 19-1262 (ROA) (SRF)
SERVERLOGY CORPORATION and                      )
DOES 1-5, individually and together             )
d/b/a East IPTV,                                )
                     Defendants.                )



                   ~ ] ORDER ENTERING DEFAULT AGAINST
                    DEFENDANT SERVERLOGY CORPORATION

                WHEREAS , Defendant Serverlogy Corporation ("Serverlogy"), a Delaware

corporation, was served through its registered agent with the summons and original Complaint

on July 8, 2019 (D.I. 4; D.I. 1 ,r 4);

                WHEREAS, Serverlogy filed an Answer on August 23, 2019 (D.I. 8);

                WHEREAS , the Court granted a motion to withdraw as counsel for Serverlogy on

December 20, 2019, requiring Serverlogy to retain new counsel within 30 days, and ordering that

Serverlogy's failure to retain new counsel to appear on its behalf within the time prescribed

would result in the striking of Serverlogy's Answer (D.I. 8) and entry of default against it

(D.I. 30, ,r 3); and

                WHEREAS , Serverlogy failed to retain new counsel to appear on its behalf before

the deadline set by the Court;
 Case 1:19-cv-01262-RGA Document 34 Filed 02/05/20 Page 2 of 2 PageID #: 299



               IT IS HEREBY ORDERED that the Clerk of the Court shall strike the Answer

filed by Serverlogy on August 23 , 2019 (D.I. 8), and shall enter default against Serverlogy

pursuant to Fed. R. Civ. P. 55(a).


Dated: ( ~          51 2-.o?.Q

                                          JUDGE RICHA     . ANDREWS
                                          UNITED STAT S DISTRICT COURT JUDGE




                                             4
